IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2009
                                     No. 08-60424
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

LENNOX STANLEY, also known as Stanley McVean, also known as
Leonard Stanly, also known as Lenox McBean, also known as
Lenox Stanley, also known as Leonard Stanley, also known as
Stanley Lennox,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A41 329 777


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Lennox Stanley, a native and citizen of Guyana, petitions this court to
review the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal and affirming the immigration judge’s (IJ) decision that Stanley was
ineligible for cancellation of removal pursuant to 8 U.S.C. § 1229b(a)(3) because
he had committed an aggravated felony. Stanley, who has been convicted in

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-60424

state court of possession of controlled substances on more than one occasion
since his admission to the United States, contends that his second state
misdemeanor conviction should not be treated as an aggravated felony under
federal law because the Fifth Circuit decision allowing such treatment is no
longer valid law. He also argues that his second conviction was not punishable
under the federal recidivist drug-possession statute because he was not given
proper notice in the proceedings of the second conviction of any intent to use the
previous conviction to increase his sentence.
      The BIA correctly determined that Stanley had committed an aggravated
felony for immigration law purposes. See Carachuri-Rosendo v. Holder, 570 F.3d
263, 266-68 (5th Cir. 2009), petition for cert. filed (July 15, 2009) (No. 09-60);
8 U.S.C. § 1101(a)(43)(B); 18 U.S.C. §§ 924(c)(2), 3559(a). Therefore, Stanley was
ineligible for cancellation of removal under 8 U.S.C. § 1229b. Moreover, the
federal notice requirement of 21 U.S.C. § 851 did not apply to the state court
proceedings that resulted in Stanley’s second narcotics conviction. See United
States v. Cepeda-Rios, 530 F.3d 333, 335 n.11 (5th Cir. 2008).
                                 *        *         *
      Stanley’s petition for review is DENIED.




                                          2